Citation Nr: 0727269	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  99-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent, 
prior to October 25, 2005, and thereafter to a disability 
rating in excess of 70 percent for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clark. C. Evans, Attorney


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In July 1999, the RO found that a rating greater than 30 
percent was not warranted.  The veteran duly appealed and the 
matter was accordingly forwarded to the Board.  In February 
2001, the Board denied entitlement to a disability rating in 
excess of 30 percent for PTSD.  The veteran duly appealed.

In June 2001, the Court issued an Order, which vacated the 
Board's February 2001 decision and remanded the matter.  In 
February 2002, the matter was returned to the Board and the 
Board continued the 30 percent disability rating.

In November 2002, the Court's granted a Joint Motion to 
Remand, vacating the Board's February 2002 decision and 
remanding the matter the matter for additional proceedings.  
In November 2003, the Board remanded the matter for 
additional evidentiary development.

In May 2004, the RO revisited the matter and held that the 
veteran's service-connected PTSD warranted a 50 percent 
disability rating, effective March 2, 1999, the date of 
claim.  The veteran indicated that he still wished to 
continue with his appeal.  In December 2004, the Board 
remanded the matter for additional evidentiary and procedural 
development.  

In December 2005, based upon an October 2005 VA examination 
report, the RO held that the veteran's PTSD warranted a 
disability rating of 70 percent, as of October 25, 2005.  At 
that time, the veteran was also granted entitlement to 
individual unemployability. 



FINDINGS OF FACT

1.  Prior to October 25, 2005, the veteran's PTSD was 
characterized by sleep impairment, flashbacks, insomnia, 
several social withdrawal and isolation, irritability, 
depression, nightmares, marked startle response, anxiety, and 
paranoia.  

2.  As of October 25, 2005, the veteran's PTSD has resulted 
in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to October 25, 2005, the criteria for a disability 
rating of 70 percent, but no higher, for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  As of October 25, 2005, the criteria for a disability 
rating of 100 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2005 letter, with respect to the 
claims of entitlement to increased disability ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2005 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains a December 2005  supplemental 
statement of the case following the February 2005 letter.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration (SSA) 
records, and VA examination reports dated in May 1999, 
December 2003, and October 2005.  Notably, the veteran has 
not identified any further outstanding and relevant evidence 
in response to the February 2005 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's post-traumatic stress disorder (PTSD) has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. Section 
4.130, which uses a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF Score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF Score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV. The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The veteran was originally granted entitlement to service 
connection for PTSD by means of June 1998 rating decision.  
At that time, his PTSD was assigned a disability rating of 30 
percent.  The present claim of entitlement to an increased 
disability rating was received on March 2, 1999.  During the 
pendency of this appeal, the veteran's service-connected PTSD 
has been rated as 50 percent disabling, prior to October 25, 
2005, and thereafter as 70 percent disabling.

The Board will initially evaluate whether the veteran's 
service-connected PTSD warrants a disability rating in excess 
of 50 percent, prior to October 25, 2005.  Prior to October 
25, 2005, the medical evidence of record includes two VA 
examination reports, SSA records, and VA outpatient records.  
Upon review of the evidence of record the veteran has 
demonstrated occupational and social impairment with 
deficiencies in most areas in order to warrant the next 
available schedular rating of 70 percent.  

VA treatment records indicate that in November 1998, the 
veteran reported with complaints of sleep difficulties, 
depression, anxiety, and mood irritability.  He was diagnosed 
as having mild, recurrent depression.  The examiner noted 
that this was the first time the veteran had received VA 
outpatient treatment in nearly a year.  In February 1999, he 
reported complaining of insomnia, severe social withdrawal, 
nightmares, irritability, easy startle response, and 
depression.  He denied experiencing hallucinations, or 
suicidal or homicidal ideations.    

In May 1999, the veteran was afforded a VA examination.   The 
veteran reported for the examination well dressed and 
reasonably groomed.  During the examination his speech was 
normal in tone and pressure, and regular in rate and rhythm.  
His body movements were normal, without dyskinesia.  He was 
described as cooperative.  He was oriented in all three 
spheres.  Memory and concentration were intact.  Insight and 
judgment were fair.  He denied any homicidal or suicidal 
ideation.  His fund of knowledge was adequate.  His mood was 
described as depressed.  Affect was full.  There was no 
evidence of psychomotor retardation or agitation. There was 
no evidence of paranoid ideation, delusions, or loose of 
associations.  He was diagnosed as having moderate PTSD.  A 
GAF score of 57 was assigned.  The veteran was studying at a 
computer school for four hours a day; otherwise, he tended to 
isolate himself.  He only interacted with his wife and had no 
significant friends.  In his assessment, the examiner 
indicated that the veteran's symptoms included social 
isolation, irritability, hopelessness, depression, paranoia, 
nightmares, and intrusive memories.  This had resulted in 
significant professional and social impairment.  Due to his 
irritability the veteran was only able to maintain jobs in 
which he did not have to interact with others.  His 
irritability had also caused significant estrangement from 
his wife and friends.  The veteran, however, had not 
described significant limitation in memory or concentration 
and his energy was generally normal.  He interacted without 
difficulty with the examiner and clinic staff.  He adapted 
without difficulty to the stress of the examination and he 
did not demonstrate any significant memory or concentration 
impairment.  The veteran maintained appropriate emotional 
stability throughout the examination and did not appear 
irritable.

In support of his claim, the veteran submitted a June 2001 
statement from his VA treatment provider.  His treating 
physician, since August 2000, indicated that the veteran's 
service-connected PTSD warranted a disability rating of 50 
percent.  As of March 2001, the veteran still experienced 
episodes of severe dissociative flashbacks that rendered him 
unable to work or even function at home.  He exhibited 
pervasive anxiety and marked startle reactions.  He was 
unable to concentrate and was getting written up at work for 
rages with customers.  He was employed as a property 
administrator on a computer.  On freeways, he would get angry 
at other drivers and would chase them down and challenge them 
to confrontations.  Many nights he was unable to sleep due to 
severe nightmares.  He experienced daytime flashbacks and 
conscious memories and preoccupation with traumatic events 
from combat.  He noted that over the previous nine months the 
veteran's re-experiencing symptoms had significantly reduced 
in frequency.  He did suffer severely from social avoidance 
and emotional numbing.  Other than his wife of 30 years, the 
veteran had essentially complete impairment in social 
relationships and significant impairments in his ability to 
work to his full potential, along with extremely distressing 
and at time still disabling recurrence symptoms.  

In March 2001, the veteran experienced a terrible 
dissociative flashback.  This was precipitated by reading 
about a conflict between a head hunter and a tribesman in 
Borneo.  In March 2002, the veteran reported continued 
increase in anxiety, tension, and irritability.  He was also 
experiencing decreased sleep and occasional nightmares.  He, 
however, continued to be able to maintain employment but 
interacted with no one.  His employer recognized that he 
needed to be left alone.  He did not allow his wife to have 
his grandchildren over.  He denied any suicidal or homicidal 
ideation.  

In January 2002, the frequency and severity of his nightmares 
was much reduced.  The veteran was no longer experiencing 
daytime flashbacks.  He was getting along well with his wife 
and at work; however, he did not interact in social 
activities with other family members and remained isolated at 
work.  He denied auditory hallucinations, delusions, suicidal 
or homicidal ideation   Thought processes were linear.  

In April 2002, the veteran's VA treatment provider 
specifically indicated that the veteran's service-connected 
disability warranted a disability rating of 50 percent.  VA 
treatment records indicated in April 2002 that the veteran 
had been depressed for the previous several weeks.  He had 
not experienced any daytime flashbacks or severe nightmares 
and he denied any suicidal ideation.  Sleep was still 
severely disturbed; however, it had improved with medication.  
The veteran did complain of some daytime sedation.  Anger was 
improved; the veteran had allowed his wife to bring his 
grandchildren over the last weekend.  In May 2002, the 
veteran was still somewhat depressed.  Socially he was 
completely isolated.  He denied any suicidal ideation.  His 
anger and irritability were at a level where he felt he could 
safely control it.  

In July 2002, the veteran was laid off for carrying a 
concealed weapon at work.  In September 2002, the veteran 
reported worsened paranoia, decreased sleep, and anxiety 
since he had been laid off.  He denied any auditory 
hallucinations or delusions.  The incident piqued his 
paranoia about others thinking badly of him.  His medication 
was increased to deal with his anger and paranoia.  His 
flashbacks had not been exacerbated.  

A November 2002 examination report from the SSA indicated 
severe social avoidance and emotional numbing.  His social 
interactions had been limited to his home and wife.  He was 
hypervigilant and experienced nightmares, flashbacks, 
depression and panic attacks.  The veteran had not been 
hospitalized due to his psychiatric disabilities.  During the 
examination, his attitude was guarded and somewhat 
apprehensive.  He was pleasant in interactions.  He exhibited 
a normal psychomotor activity level.  He was alert, 
attentive, and oriented in all three spheres.  He was not 
suicidal and denied any auditory hallucinations.  He 
indicated some recent paranoia.  He was able to perform 
activities of daily living and understand simple written and 
oral instructions.  He was able to remain at his previous job 
because his boss was sympathetic and permitted him to remain 
in isolation and take days off when needed due to 
exacerbation of PTSD symptoms.  The examiner opined that it 
would be impossible for the veteran to adapt to a work 
environment requiring a greater amount of stressfulness of 
interpersonal interactions.  It was not likely that he would 
find a new boss that was as accommodating.  In December 2002, 
the SSA examiner noted that the loss of his job in July 2002 
increased the veteran's symptomatology.  His symptoms 
included social withdrawal, emotional numbing, flashbacks, 
nightmares, depression with suicidal ideation (in partial 
remission), hypervigilance, panic, obsessive-compulsive 
rituals.  The veteran associated with virtually no one and he 
experienced marked difficulties in concentration and task 
completion.  

Upon VA examination in December 2003, the veteran was living 
with his wife and was able to drive a car and move around 
independently for short distances.  He was able to dress and 
bathe independently.  He was able to do all appropriate 
household chores and cooking depending on his mood.  He 
shopped on a monthly basis at night in order to avoid crowds.  
Able to manage his own finances.  He was well dressed and 
nourished.  He was cooperative during the examination.  
Speech was normal and he made good eye contact.  He was able 
to establish a rapport with the examiner.  He was oriented in 
al three spheres.  He had good recollection.  Long term 
memory was intact.  His mood was euthymic.  Affect was 
congruent.  He had no suicidal or homicidal ideations.  No 
looseness of association, paranoid ideations, delusions, or 
auditory or visual hallucinations were present.  There was no 
thought broadcasting, thought withdrawal, or flight of ideas.  
He was diagnosed as having moderate chronic PTSD, and a GAF 
score of 54-59 was assigned.   The examiner noted that 
despite the veteran's complaints he had never required any 
psychiatric hospitalization.  He was able to maintain gainful 
employment until he was fired from Edwards Air Force Base for 
carrying a concealed weapon.  He was able to maintain and 
independent lifestyle and take care of his activities of 
daily living.  Although he was isolative from family members, 
he was still married and the veteran did not demonstrate 
objective evidence of psychiatric impairment on examination, 
all of which suggested that if psychiatric symptoms were 
present they are not severe.  He had no difficulty 
interacting with the clinic staff or adapting to the stress 
of the evaluation.  He was able to maintain an articulate 
conversation.  He demonstrated no significant memory or 
concentration deficits.  He maintained a full and stable 
affect throughout the examination.  There was no evidence of 
medication side effects or psychotic symptoms interfering 
with his functioning.  He was able to follow at least 
moderately complex oral and written directions.  

In May 2004, the veteran reported significant improvement 
with Prazonin.  He was often able to get a good night's 
sleep, he was enjoying his family more, and his mood was 
significantly less irritable.   He did occasionally 
experience nightmares of combat.  In July 2004, he was still 
doing better overall.  Overall his nightmares were less 
frequent and his sleep was improved.  He denied any suicidal 
or homicidal ideation or psychosis.  In August 2004, he 
reported worsened depression and anxiety despite the fact 
that he was experiencing improved sleep, and fewer nightmares 
and flashbacks with the Prozosin.  The veteran reported that 
he had been taking two 100mg. Sertraline tabs twice a day and 
that he had stopped taking his Mirtazapine.  He reported that 
he had been told to do this; however, the reporting VA 
psychiatrist did not recall doing so and the record did not 
reflect this instruction.  He was ordered to decrease the 
Sertraline to 200mg. a day and to resume the Mirtazapine.  

In October 2004, the veteran cancelled his psychiatric 
appointment because he was so depressed he could not get out 
of bed.  His depression was triggered by a phone call from a 
friend from his combat unit in Vietnam.  The encounter 
brought up memories of men being killed and wounded and 
subsequent survivor guilt, which resulted in decreased sleep 
and nightmares.  Although he was profoundly sad and anxious, 
he was not suicidal.  By November 2004, he was no longer 
feeling depressed.  He was sleeping consistently six to eight 
hours a night, with no recent nightmares.  He denied any 
recent daytime flashbacks, psychotic symptoms, or suicidal or 
homicidal ideations.  He did experience one flare up of rage 
with his 12 year old grandchild.  He reported complete 
isolation.  Thought processes were linear.  

In December 2004, the veteran's mother died.  The veteran did 
not report any severe depression or exacerbation of his PTSD.  
Overall he was doing better.  He was not wearing any Vietnam 
attire and he related that he was doing this more.  He 
indicated that the number of arguments with his grandchildren 
had lessened and that overall he was feeling calmer.  His 
mood was euthymic and his affect was restricted.  He denied 
any psychosis, or suicidal or homicidal ideation.  His 
thought processes were linear.  The lack of severe emotional 
response to his mother's sudden death was possibly 
attributable to his medications.  In February 2005, the 
veteran remained stable.  He was still socially isolated and 
experienced occasional nightmares.  He denied any psychosis, 
or suicidal or homicidal ideation.  

In May 2005, the veteran reported that he had increased his 
dosage of Sertraline from 200 mg/d to 300 mg/d because it 
made him feel better.  He was instructed to reduce it back to 
200 mg/d.  In June 2005, he reported that he felt 
significantly worse after reducing his dosage of Sertraline 
to 200 mg/d.  He was more irritable and depressed.  His 
treatment provider opined that the veteran may be a genetic 
hyperextensive metabolizer which made the 300 mg./d of 
Sertraline a reasonable option; although, it was outside FDA 
recommended range.  In August 2005, he reported increased 
irritability and depression for several weeks.  Upon 
exploration, no factors other than his having run out of 
Sertraline were found.  His only complaints were of gradually 
worsening memory and concentration.  The occurrence of his 
flashbacks and nightmares remained unchanged.  

In light of the aforementioned medical evidence the Board 
finds that the veteran's PTSD warrants a disability rating of 
70 percent, prior to October 25, 2005, but no higher.  Prior 
to October 25, 2005, the veteran's PTSD resulted in 
flashbacks, insomnia, several social withdrawal and 
isolation, irritability, depression, nightmares, marked 
startle response, anxiety, and paranoia such as to warrant an 
evaluation of 70 percent.  Prior to October 25, 2005, the 
veteran, however, did not demonstrate total occupational and 
social impairment such as to warrant the maximum schedular 
evaluation of 100 percent.

With respect to occupational impairment, the Board 
acknowledges that the veteran's irritability resulted in 
deficiencies in work.  In May 1999, a VA examiner indicated 
that the veteran's irritability allowed him to only maintain 
jobs in which he did not have to interact with others.  In 
March 2001, his VA treatment provider indicated that he was 
unable to each his full employment potential.  
Notwithstanding, the veteran was able to maintain employment 
until July 2002.  In July 2002, the veteran was discharged 
from his employment not due to his irritability or PTSD 
symptoms, rather, because he was carrying a concealed 
firearm.  With respect to deficiencies in family relations, 
the veteran has been noted to be socially withdrawn and 
isolated.  Although he interacts very little with his 
extended family, he has managed to maintain his marriage of 
over 30 years. 

Additionally, prior to October 25, 2005, none of the medical 
evidence has demonstrated gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives.  

Although the veteran has experienced fluctuations in his 
judgment, thinking, and mood, he had not been held to be 
deficient in these areas.  All of the VA outpatient records 
and VA examination consistently noted that the veteran has 
denied any suicidal ideation.  The November 2002 SSA report 
did indicate depression with suicidal ideation; however, this 
was deemed to be in partial remission.  This was the first 
indication of suicidal ideation in the record and it is noted 
that subsequent VA outpatient records and examination reports 
have documented that the veteran had denied any suicidal or 
homicidal ideation.  The record also contains no indication 
of obsessional rituals which interfere with his routine 
activities.  There has been no documentation of 
intermittently illogical, obscure, or irrelevant speech.  
Rather, the veteran has consistently been consistently 
characterized as being oriented in all three spheres, 
cooperative during his examinations, and able to maintain 
articulate conversation.  Additionally, the May 1999 and 
December 2002 VA examination reports indicated that he 
adapted to the stress of the examinations without difficulty 
and maintained a full and stable affect.  No impairment in 
memory, concentration, or the ability to understand simple 
instructions have been noted.

The veteran has presented continuous complaints and been 
diagnosed as having depression; however, this has not 
affected his ability to function independently, appropriately 
and effectively.  The veteran's fluctuations in mood have 
resulted from or required an adjustment of his medication.  
Only on one occasion, has depression of such severity been 
documented that it interfered with the veteran's ability to 
function.  In October 2004, the veteran had to cancel his 
psychiatric appointment due to depression triggered by a 
phone call from a fellow combat veteran.  Although the 
veteran initially experienced a surge of intrusive memories, 
survivor guilt, and nightmares, he reported in November 2004 
that he was no longer feeling depressed.  Moreover, the 
November 2002 SSA report and December 2003 VA examination 
report indicated that the veteran was capable of 
independently accomplishing activities of daily living.  It 
is also noted that the May 1999 and December 2003 VA 
examination reports have assigned GAF scores between 54 and 
59 for the veteran's PTSD symptoms, which connotes a moderate 
degree of impairment.  Although the veteran does not meet all 
of the schedular criteria, in light of the aforementioned 
evidence, prior to October 25, 2005, his PTSD warrants a 70 
percent disability rating, but no higher.

As of October 25, 2005, the veteran has been assigned a 
disability rating of 70 percent for his service-connected 
PTSD.  The medical evidence as of October 25, 2005, includes 
an October 2005 VA examination report and VA outpatient 
treatment records.  

Upon VA examination in October 2005, the veteran was oriented 
in all three spheres, his appetite was characterized as good, 
and his weight was stable.  During the interview, he was 
cooperative and his speech was normal.  He denied any visual 
or auditory hallucinations, or suicidal ideation.  The 
veteran reported that he was extremely hypervigilant and that 
his sleep was poor.  With respect to mood, he exhibited 
nervous anxiety and indicated that he was depressed 
constantly.  As to memory, he admitted mild short and long 
term difficulties.  He reported a diminished ability to think 
or concentrate and recurrent thoughts of death.   He was 
diagnosed as having chronic PTSD and a GAF score of 40 was 
assigned.   The examiner opined that it was more likely than 
not the veteran was unemployable in today's security 
conscious world.  Results from MMPII testing were consistent 
with severe psychopathology.  

Based upon the aforementioned October 2005 VA examination 
report, although he did not entirely satisfy the rating 
criteria, the RO held that the veteran's PTSD warranted a 
disability rating of 70 percent, effective October 25, 2005.  
The veteran was also granted entitlement to individual 
unemployability by means of a December 2005 rating decision.  

VA treatment records from December 2005 indicate that the 
veteran's apathy was improving.  His mood appeared calmer and 
his affect was brighter.  There was no evidence of 
depression, suicidal ideation, homicidal ideation, severe 
nightmares, exacerbation of PTSD, flashbacks, auditory  
hallucinations, or delusions.  His thought processes were 
linear.  Psychomotor activity was within normal limits.  

In April 2007, the veteran submitted that he should be 
entitled to an increased disability evaluation due to his 
paranoia and nightmares.  The veteran alleged that due to his 
paranoia he carries a gun with enough clips for a 10 to 15 
minute shoot out.  

In light of the October 2005 VA examiner's assertion that the 
veteran was unemployable in today's security conscious world, 
the objective evidence of severe psychopathology, and his GAF 
score of 40 indicating major impairment, the Board finds that 
the veteran's PTSD warrants the assignment of the total 
schedular rating as of October 25, 2005.  

In conclusion, prior to October 25, 2005, the veteran's 
service-connected PTSD warrants a disability rating of 70 
percent.  As of October 25, 2005, the veteran's service-
connected PTSD warrants a disability rating of 100 percent.  


ORDER

Entitlement to a disability rating of 70 percent, but no 
higher, prior to October 25, 2005, for PTSD is granted.

As of October 25, 2005, entitlement to a disability rating of 
100 percent for PTSD is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


